UNITED STATES SECURITES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 13G Under the Securities Exchange Act of 1934 (Amendment No.6 ) SEVERN BANCORP, INC. (Name of Issuer) Common Stock (Title of Class of Securities) 81811M100 (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [] Rule 13d-1(b) [] Rule 13d-1(c) [X ] Rule 13d-1(d) 1. Name of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Melvin E. Meekins, Jr. 2.Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3.SEC Use Only 4.Citizenship or Place of Organization United States of America 5.Sole Voting Power:246,3442 Number of Shares6.Shared Voting Power:317,990 1 Beneficially Owned by 7.Sole Dispositive Power:246,3442 Each Reporting8.Shared Dispositive Power:317,9901 Person With 9.Aggregate Amount Beneficially Owned by Each Reporting Person 564,334 10.Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) NONE 11.Percent of Class Represented by Amount in Row (9) 5.6%3 12.Type of Reporting Person (See Instructions) IN 1These shares are jointly owned by Mr. Meekins and his wife. 2Includes 9,375 shares of common stock issuable upon the conversion of Series A Non-Cumulative Convertible Preferred Stock (“Series A Preferred Stock”) held by Mr. Meekins. 3Based on 10,066,679 shares outstanding as of December 31, 2010 and shares that would be outstanding upon exercise of options and conversion of Series A Preferred Stock owned by Mr. Meekins. Item 1. (a)Severn Bancorp, Inc. (b)200 Westgate Circle, Suite 200, Annapolis, Maryland 21401 Item 2.(a)Melvin E. Meekins, Jr. (b)200 Westgate Circle, Suite 200, Annapolis, Maryland 21401 (c)Maryland (d)Common (e)81811M100 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not Applicable Item 4.Ownership (a)564,334 (b)5.6% (c)(i) 246,344 (ii) 317,990 (iii)246,344 (iv)317,990 For more information, see the response to 5, 6, 7, 8, 9, and 11 on Page 2. Item 5.Ownership of Five Percent or Less of a Class Not Applicable Item 6.Ownership of More than Five Percent on Behalf of Another Person. Not Applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding company or Control Person. Not Applicable Item 8. Identification and Classification of Members of the Group Not Applicable Item 9. Notice of Dissolution of Group Not Applicable Item 10. Certification Not Applicable SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. January 24, 2011 Date /s/ Melvin E. Meekins, Jr. Melvin E. Meekins, Jr.
